Title: From James Madison to William Pinkney, 1 May 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington May 1. 1808

For the private letters with which I have been favored I refer to the general list in my public letter by this conveyance which includes them.  The printed inclosures were all safely brought to hand also.
This with the public dispatches will be handed you by Mr. Purviance who takes his passage in a vessel from Baltimore engaged for the like purposes with the Osage from N.Y. and which is to pursue the same course; that is, to drop at L’Orient a Messenger with dispatches for Genl. Armstrong, to proceed thence to Falmouth with those for you, and wait there yours for Genl. A. and for the Dept. of State.
The colonizing & taxing features of the B. orders have so effectually re-inforced the other charges agst. them, that the public mind every where is rallying to the policy of the Embargo; and there can be no doubt that the efforts to render it unpopular are re-coiling on the authors of them.  It has been somewhat eluded, but the last supplemental act will probably give it due effect.  An indignation agst. the smugglers is moreover beginning to co-operate with those charged with its execution.
The B. Govt. may therefore calculate on the efficacy as well as the duration of the measure, unless a repeal of its orders should obtain an exercise of the Power vested in the P. to open our ports in that event.  To this prudent course it must be strongly impelled by the distresses of the W. Indies, the discontents at home, the alienation of our habits from her manufactures, and the vigorous means taking to provide substitutes of our own; and by the apprehension that France may entitle herself to a removal of the Embargo as it applies to her, and thus expose G.B. to the dilemma of appearing to be forced into the measure by that example, or of encountering the consequences of adhering to her system after all pretext for it shall be at an end.  On another hand the Administration may find a retreating ground for its pride, in a statement in the answer to Mr. E’s letter, which corroborates & compleats the proof that her Orders were not warranted by an acquiescence of the U.S. in the French decree on a presumption of which they were founded.  It seems impossible that any thing but the pride of the Cabinet can resist the palpable and powerful considerations which urge a change of system.  The very able & comprehensive view which Mr. Baring has given of the Subject, in his late pamphlet, leaves no excuse for persisting in  follies of it.  With sentiments of great esteem & regard I remain Dr. Sir Yr. mo: obed hble Servt.

James Madison

